department of the treasury internal_revenue_service washington d c 3s tax_exempt_and_government_entities_division jan ‘ t ' ' a tt u i l xxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxaxkxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxkxxxxx legend taxpayer a xxxxxxxxxxxxxxxxxx individual b xxxxxxxxxxxxxxxxxx ira x ira y xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx amount d xxxxxxxxxxxxxxxxx bank b xxxxxxxxxxxxxxxxx company c xxxxxxxxxxxxxxxxxx dear xxxxxxxx this letter is in response to your request dated xxxxxxxxxxxx as supplemented by correspondence dated xxxxxxxxxxxx submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distributionon december from ira x totaling amount d taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to her mental condition following the death of individual b which impaired her ability to handle her financial affairs taxpayer a represents that amount d has not been used for any other purpose 20_ 20'_ following individual b the spouse of taxpayer a died on november individual b’s death on december taxpayer a received a distribution of amount d as proceeds from her deceased husband’s ira x and on the same day deposited the funds received into her money market account with bank b taxpayer a suffered from anxiety and stress related to the death of individual b it was not until after the expiration of the 60-day rollover period that taxpayer a realized that amount a should have been rolled over into a rollover ira medical documentation submitted verifies taxpayer a’s mental condition during the day rollover period after the expiration of the 60-day rollover period on march amount d payable to company c was received by taxpayer a’s financial advisor to establish a rollover ira on that same date amount d was deposited into ira y acheck for based upon the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is inciudible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was due to her mental condition which impaired her ability to handle her financial affairs during the 60-day rollover period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d provided all other requirements of code sec_408 except the 60-day requirement were met with respect to the contribution of amount d to ira y on date such contribution will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office a user_fee of dollar_figure was paid with your ruling_request pursuant to section a of revproc_2013_8 i r b the correct user_fee for your request is dollar_figure accordingly a check for dollar_figure will be issued under separate cover to the payee of the user_fee this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions concerning this ruling please contact xxxxxxxxx xxxxxx at xxxxxxxxxxxx please address all correspondence to se t ep ra t3 sincerely yours fe am gh -- aura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice col xxxxxxxxxxxxxxxxx
